DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 06/30/2021, Applicant, on 11/30/2021.
Status of Claims
Claims 1, 8, and 15 are currently amended. 
Claims 2-7, 9-14, and 16-20 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 8-10 “Applicant respectfully submits that the human mind cannot practically perform operations such as "receiving, via a user interface, a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization," "normalizing the data based on data related to a location of the first premise and a location of the second premise," and "providing, via the user interface, information 
regarding the identified at least one fault." (Claim 1). Even if the human mind could theoretically 
perform some of the data processing and fault identification steps of claim 1 given enough time, 
Applicant submits that it would be impractical for a human to mentally perform these steps in the amount of time required to feasibly execute the method of claim 1… Claim 1 is not directed to an abstract idea because claim 1 provides an improved user interface that allows a user to view both the results of comparing key performance indicators based on normalized data that is based on a location of the buildings as well as identified faults that cause a deviation in operating performance between the buildings… Like the application summary in Core Wireless, a user interface that displays a comparison of normalized data and indicates a cause for a discrepancy in operational performance of a system improves upon existing user interface technology. Normally, "interfaces had many deficits relating to the efficient functioning of the computer, requiring a user to 'scroll around and switch views many times to find the right data/functionality." Id. at 1363. Like the invention in Core Wireless, the features claimed in the present application improve upon existing user interfaces by normalizing the information and providing a comparison and a cause for a discrepancy in operation on a user interface. This 
having to compare non-analogous results. Accordingly, the features recited in claim 1 are analogous to the claims in Core Wireless”
The examiner respectfully disagrees.
The Examiner asserts that the present claims recite an abstract idea of comparing performance indicators of two or more buildings by receiving data from the two buildings, analyzing the data, and displaying results of the analysis on a user interface. The user interface here is used as a tool to receive user’s request and display performance data. The present claims recite a mental process because an ordinary skilled in the art can reasonably set a KPI for a building based on building type, collect data associated with other buildings, and compare performance of two or more buildings.
In Core Wireless Licensing S.A.R.L. v. LG Electronics, Inc., the Federal Circuit held that user interface claims are patent eligible under 35 U.S.C. § 101 because they “recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018). The court determined that the claims are directed to “a particular manner of summarizing and presenting information in electronic devices” and that the claims do not “us[e] conventional user interface methods to display a generic index on a computer. Claim 1 at issue in this case simply displays analysis results on a screen of a conventional user interface.
The Examiner asserts that the present claims are only displaying information as described above and the instant claims are distinguished form the claims of Core Wireless Licensing S.A.R.L.
2) Regarding applicant’s arguments on page 12 “The advantages and improvements provided by the claimed invention are described in detail in Applicant's specification. Paragraph [0036] of the present disclosure states, existing "building management systems do not provide a single view of building comparison based on user selectable KPIs. The users are expected to navigate through different sections of applications in order to compare buildings, determine differences among the buildings, find the best and worst performing buildings, and the root cause of issues in the worst performing building." In contrast, the present application discloses a "KPI-based building management platform [that] can calculate KPIs using normalized data collected from different locations and present the comparisons of KPIs across different buildings. The KPI-based building management platform can automatically display the best and worst performing building from the compared buildings. In contrast to the [existing] building management systems that require the users to dig through a significant amount of data to discover the difference across various buildings, the user can use the disclosed KPI-based building management platform to quickly pinpoint the building(s) that need immediate attention." "The KPI-based building management platform can optimize the overall operations of the enterprise buildings by comparing one or more similar types of buildings/spaces for different KPIs, pinpointing the areas for improvement, and suggesting (e.g., presenting) the root cause."”
The examiner respectfully disagrees.
The Examiner asserts that the present claims only display buildings performance information using generic user interface. The Examiner does not see in the claims an improved user interface. Simply displaying curves such as in figure 9 of the instant disclosure does not have anything to do with improved user interface.
3) Regarding applicant’s arguments on pages 14-15 “In BASCOM, an unconventional location for a filter was used which the court found to be patent eligible. Assuming for the sake of argument that some elements of claim 1 could be considered conventional and generic (which Applicant does not concede), claim 1 is still patent eligible under 35 U.S.C. § 101 because claim 1 recites a non-conventional and non-generic arrangement of steps to compare and analyze the performance of building systems of different buildings by normalizing data received and displaying comparison results and providing information regarding a cause of a discrepancy in the results. For at least the foregoing reasons, Applicant respectfully submits that claim 1 is directed to patent-eligible subject matter under 35 U.S.C. § 101. Claims 8 and 15 recite similar features and are directed to patent-eligible subject matter under 35 U.S.C. § 101 for at least the same reasons as claim 1. Claims 2-7, 9-14, and 16-20 depend variously from claims 1, 8, and 15 and are patent-eligible for at least the same reasons as claims 1, 8, and 15 respectively. Accordingly, 
Applicant requests withdrawal of the rejections of claim 1-20 under 35 U.S.C. § 101.”
The examiner respectfully disagrees.
In Bascom, the claims solved an internet centric problem of filtering internet content. The internet as computer technology as well as the computers are a necessary components of the claims. In other words, it is impossible to perform the claims without the use of the internet because no analog version of the problem existed prior to the internet. 
On the other hand, the computing device in the current claims is not a necessary component to perform the abstract idea described in the claims. As stated above and as tedious as it can be, the current claims represent a process that can be done by a human analog that is merely linked to the computing device to solve the problem of comparing buildings performance. The removal of 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 15-16 “A method, comprising: receiving, via a user interface, a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization; collecting data associated with the first and second physical premises; normalizing the data based on data related to a location of the first premise and a location of the second premise; calculating a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premises and the second value associated with the second physical premises; displaying, through the user interface, one or more comparison results of the first value and the second value; detecting a deviation between the first value and the second value; identifying at least one fault contributing to the deviation between the first value and the second value; and providing, via the user interface, information regarding the identified at least one fault. (emphasis added). 

recited in claim 1.”
The examiner respectfully disagrees.
The Examiner relied on the newly introduced reference Hedley which teaches the amendments to the independent claims as follow: normalizing the data based on data related to a location of the first premise and a location of the second premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing weather data (which is equivalent to location, see instant spec. para. 0035)] calculating a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or displaying, through the user interface, one or more comparison results of the first value and the second value; detecting a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] identifying at least one fault contributing to the deviation between the first value and the second value; and providing, via the user interface, information regarding the identified at least one fault [Hedley, para. 0421, Hedley teaches “The system may also compare the design intent of the facility to what it actually is doing and advise and work with the company on suspected causes and remedies of sub performance” wherein detecting causes of sub performance. In addition, Hedley teaches in para. 0179 “The system user interface (UI) is a rich internet application (RIA) that provides an interactive framework for viewing dashboards and reports. The UI will present a holistic overview of facility performance by combining key items such as scorecards, recommendations, alerts, and energy/equipment data into a common format” wherein displaying alerts is equivalent to displaying faults].
Applicant’s arguments in regards to the new amendments to the claims are moot. As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 103.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without 
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of comparing performance indicators of two or more buildings. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “receiving a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization; collecting data associated with the first and second physical premises; normalizing the data based on data related to a location of the first premise and a location of the second premise; calculating a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; displaying one or more comparison results of the first value and the second value; detecting a deviation between the first value and the second value; identifying at least one fault contributing to the deviation between the first value and the second value; and providing, information regarding the identified at least one fault”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary skilled in the art can reasonably set a KPI for a building based on building type, collect data associated with other buildings, and compare performance of two or more buildings. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “via a user interface” and “through the user interface” are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites A computing device comprising: a memory; and one or more processors operatively coupled to the memory and claim 15 further recites A non-transitory computer readable medium storing program instructions, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-14, and 16-20 include additional elements beyond those recited by independent claims 1, 8, and 15. The additional elements are “detecting a presence of authentication credentials of the entity to identify the one or more performance indicators” as in claim 3, 10 , and 17, “displaying the at least one root cause through the user interface while

With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “via a user interface” and “through the user interface” do not amount to significantly more than the abstract idea because they are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites A computing device comprising: a memory; and one or more processors operatively coupled to the memory and claim 15 further recites A non-transitory computer readable medium storing program instructions, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the 
Claims 2-7, 9-14, and 16-20 include additional elements beyond those recited by independent claims 1, 8, and 15. The additional elements are “detecting a presence of authentication credentials of the entity to identify the one or more performance indicators” as in claim 3, 10 , and 17, “displaying the at least one root cause through the user interface while displaying the one or more comparison results of the one or more performance indicators” as in claims 6, 13, and 20, “sending a notification through the user interface indicating the at least one root cause to the entity;”,  and “and updating a status of the one or more performance indicators for the one of the first and second physical premises” as in claims 7 and 14. When considered in view of the claim as a whole, the steps of “sending a notification and updating a status” do not amount to significantly more because these are insignificant extra solution activity to the judicial exception. The other additional elements in the dependent claims are merely used as a tool to apply the recited abstract idea. As a result, claims 2-7, 9-14, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Nagel et al. (US 20180082237 A1) in view of Hedley et al. (US 20100286937 A1).

Regarding claim 1. Nagel teaches A method, comprising: receiving via a user interface, a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization; [Nagel, claim 1, Nagel teaches “A method for utilizing stored data, the stored data corresponding to a plurality of entities within a multi-entity organization, the method comprising: receiving selections for one or more of a financial and/or a non-financial parameter from an entity within the multi-entity organization” collecting data associated with the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, average number of customers, number of service stations, square footage of location, etc.)” wherein collecting data associated with multiple entities of an organization] 

Nagel does not specifically teach, however, Hedley teaches normalizing the data based on data related to a location of the first premise and a location of the second premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building calculating a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] displaying, through the user interface, one or more comparison results of the first value and the second value; detecting a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] identifying at least one fault contributing to the deviation between the first value and the second value; and providing, via the user interface, information regarding the identified at least one fault [Hedley, para. 0421, Hedley teaches “The system may 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and comparing KPI for facilities.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179].
Regarding claim 2. Nagel and Hedley teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising determining the first and second physical premises to be compared based on detecting a selection of a building type through the user interface for each of the first and second physical premises [Nagel, para. 0109, Nagel teaches “Additionally, user selections may be received for specified date periods (e.g., data associated with a given month, data associated with a given fiscal quarter, data associated with a given fiscal year, etc.). As but one example, a given sub-unit (e.g., franchisee) or multi-unit organization (e.g., franchisor) may select various metrics in order to determine the relative health 
Regarding claim 4. Nagel and Hedley teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising identifying the one or more performance indicators inputted by the entity through the user interface [Nagel, para. 0069, Nagel teaches “For example, an administrator of a multi-unit organization can create a list of so-called key performance indicators (KPIs) that they want all sub-units within the multi-unit organization to monitor in order to facilitate the overall financial success of all sub-units within the multi-unit organization” wherein KPI are input in the system for entities comparison purpose].
Regarding claim 5. Nagel and Hedley teaches all of the limitations of claim 1 (as above). Further, Nagel teaches further comprising identifying at least one root cause for one of the first and second physical premises that presents one or more worse comparison results of the one or more performance indicators than the other of the first and second physical premises [Nagel, para. 0126, Nagel teaches “In this manner, not only does the analysis server 102 (and in particular the forecasting application 218 (FIG. 2)) provide real-time accurate forecasting data for a given sub-unit, the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” wherein identifying a root cause of performance].  
Regarding claim 6. Nagel and Hedley teaches all of the limitations of claim 5 (as above). Further, Nagel teaches further comprising displaying the at least one root cause through the user interface while displaying the one or more comparison results of the one or more performance indicators [Nagel, para. 0126, Nagel teaches “For example, the multi-unit organization may have designated a KPI of a designated wage per employee. The requesting sub-unit may determine that it hasn't met this specified targeted performance at step 612 as well as determine the reasoning behind why this designated KPI was not met (e.g., that this designated wage per employee is higher than expected as a result from an unexpectedly large number of overtime hours for this particular sub-unit). In this manner, not only does the analysis server 102 (and in particular the forecasting application 218 (FIG. 2)) provide real-time accurate forecasting data for a given sub-unit, the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” wherein “provide real-time accurate forecasting data for a given sub-unit” is equivalent to displaying performance, and  “the analysis server 102 also provides a management tool in order to quickly decipher through voluminous amounts of financial data and determine the root causes behind why a performance target is or isn't being met” is equivalent to displaying root cause].  
Regarding claim 7. Nagel and Hedley teaches all of the limitations of claim 6 (as above). Further, Nagel teaches further comprising: sending a notification through the user interface indicating the at least one root cause to the entity; [Nagel, para. 0127, Nagel teaches “at step 618, notifications and/or alerts may be transmitted to a user computing device associated with the requesting sub-unit/unit. For example, a notification may be transmitted to the user computing device in response to the received cumulative CoA data being behind the cumulative and updating a status of the one or more performance indicators for the one of the first and second physical premises [Nagel, para. 0117, Nagel teaches “In one such implementation, the user associated with the multi-unit organization may generate a generic report of KPIs for monitoring by each of the sub-units/units” wherein generating a report for entities KPI is equivalent to updating a KPI status. In addition, see 0018 “In one implementation, the method includes receiving income/expense data; calculating income/expense per sub-unit for the multi-unit organization based on the received income/expense data; and storing the income/expense data in the chart of accounts of a sub-unit for the multi-unit organization” wherein storing income expanses is equivalent to updating KPI status].  
Regarding claim 8. Nagel teaches A computing device comprising: a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to: [Nagel, para. 0086, Nagel teaches “As depicted, the analysis server 102 generally may include a network interface 202, a processor 204, a database network interface 206, and a storage device 208” wherein a computing device including a processor and a memory] receive via a user interface a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization; [Nagel, claim 1, Nagel teaches “A method for utilizing stored data, the stored data corresponding to a plurality of entities within a multi-entity organization, the method comprising: receiving selections for one or more of a financial and/or a non-financial parameter from an entity within the multi-entity organization” wherein receiving financial and/or non-financial parameters. Nagel para. 0013 teaches “the receiving of the selections for the one or more of the financial and/or non-financial parameter includes selecting a number of service stations available in the entity within the multi-collect data associated with the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, average number of customers, number of service stations, square footage of location, etc.)” wherein collecting data associated with multiple entities of an organization] 
Nagel does not specifically teach, however, Hedley teaches normalize the data based on data related to a location of the first premise and a location of the second premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing
calculate a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise; [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] display, through the user interface, one or more comparison results of the first value and the second value; detect a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] identify at least one fault contributing to the deviation between the first value and the second value; and provide, via the user interface, information regarding the identified at least one fault [Hedley, para. 0421, Hedley teaches “The system may also compare the design intent of the facility to what it actually is doing and advise and work with the company on suspected causes and remedies of sub performance” wherein detecting causes of sub performance. In addition, Hedley teaches in para. 0179 “The system user interface (UI) is a rich internet application (RIA) that provides an interactive framework for viewing dashboards and 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and comparing KPI for facilities.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179].
Regarding claims 9 and 11-14, claims 9 and 11-14 recite substantially similar limitations as claim 2 and 4-7, respectively; therefore, claims 9 and 11-14 are rejected with the same rationale, reasoning, and motivation provided above for claims 2 and 4-7, respectively. Claims 2 and 4-7 are method claims while claims 9 and 11-14 are directed to a computing device which is anticipated by Nagel para. 0086.
Regarding claim 15. Nagel teaches A non-transitory computer readable medium storing program instructions for causing one or more processors to: [Nagel, para. 0021, Nagel teaches “In one embodiment, the apparatus includes an analysis server, the analysis server including: a processing apparatus; and a computer readable apparatus including a storage medium, the storage medium including a plurality of computer-executable instructions” wherein a computer readable medium storing instructions. Also, Nagel teaches in para.0067 “As used herein, the term "storage device" refers to without limitation computer hard drives, DVR device, memory, a user selection of at least a first physical premise and a second physical premise to be compared from a plurality of physical premises of an organization; [Nagel, claim 1, Nagel teaches “A method for utilizing stored data, the stored data corresponding to a plurality of entities within a multi-entity organization, the method comprising: receiving selections for one or more of a financial and/or a non-financial parameter from an entity within the multi-entity organization” wherein receiving financial and/or non-financial parameters. Nagel para. 0013 teaches “the receiving of the selections for the one or more of the financial and/or non-financial parameter includes selecting a number of service stations available in the entity within the multi-entity organization” wherein receiving selection of more than one physical premise wherein a number of service stations available in the entity within the multi-entity organization is equivalent to physical premises. Further, para. 0106 teaches “For example, the various inputs depicted in FIG. 3, including the one or more of various accounting data 302; various structural information 304 (e.g., parent-child relationships) for this various accounting data; a desired report template 306 indicating the desired formatting style for the template; as well as various properties of the accounting data 308 itself may be received from an individual's computing device via a network interface coupled to a network” wherein an input via a user interface] collect data that associates the first and second physical premises; [Nagel, para. 0088, Nagel teaches “The registration application 212 enables collection of user information (e.g., sub-unit and/or multi-unit organization information), such as for example, a user's location, business name, multi-unit organization association information, and/or other unit characteristic (e.g., non-financial) information (e.g., number of employees, 
Nagel does not specifically teach, however, Hedley teaches normalize the data based on data related to a location of the first premise and a location of the second premise; [Hedley, para. 0108, Hedley teaches “The database architecture may be based on the need to manage interval data and normalize it on a time basis from many different resources (metering systems, building automation systems, weather, eFMS, UMS etc). The database may manage data of any frequency, whether it will be in set intervals or collected on a change-of-value (COV) basis. The EEMS will align data from different sources with a uniform time coding system so that values can be normalized to whatever interval the EEMS user chooses to display” wherein normalizing weather data (which is equivalent to location, see instant spec. para. 0035)] calculate a first value and a second value of at least one key performance indicator based on the normalized data, the first value associated with the first physical premise and the second value associated with the second physical premise, -5- [Hedley, para. 0522, Hedley teaches “The comparison logic 2544 may include instructions that when executed by the processor 2502 cause the processor 2502 to perform a kilowatt hour consumption and exception rank analysis, for example. One example of a comparison analysis 2700 that results from the comparison logic 2544 is shown in FIG. 27. The comparison analysis 2700 extends in 30 minute intervals over an entire day for a particular building under analysis, but the comparison logic 2544 may perform analyses over shorter or longer time periods at different intervals. Furthermore, the comparison may be done with respect to a single building (e.g., to compare energy consumption data historically for the building), or with respect to multiple buildings (e.g., to compare a building under analysis to a different control building)” wherein comparing KPI of two buildings] display, through the user interface, one or more comparison results of the first value and the second value; detect a deviation between the first value and the second value; [Hedley, figure 8B, Hedley teaches a display displaying KWh consumptions (KPI values) for two facilities with deviation between two values, see instant figure 9] identify at least one fault contributing to the deviation between the first value and the second value; and provide, via the user interface, information regarding the identified at least one fault [Hedley, para. 0421, Hedley teaches “The system may also compare the design intent of the facility to what it actually is doing and advise and work with the company on suspected causes and remedies of sub performance” wherein detecting causes of sub performance. In addition, Hedley teaches in para. 0179 “The system user interface (UI) is a rich internet application (RIA) that provides an interactive framework for viewing dashboards and reports. The UI will present a holistic overview of facility performance by combining key items such as scorecards, recommendations, alerts, and energy/equipment data into a common format” wherein displaying alerts is equivalent to displaying faults] 
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Hedley teaches an energy analysis system provides valuable input into building energy expenditures. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel to incorporate the teaching of Hedley by normalizing weather data and comparing KPI for facilities.  The motivation to combine Nagel with Hedley has the advantage of direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption [Hedley, para. 0179].
Regarding claims 16 and 18-20, claims 16 and 18-20 recite substantially similar limitations as claim 2 and 4-6, respectively; therefore, claims 16 and 18-20 are rejected with the .

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Nagel in view Hedley and in further view of Siklos et al. (US 20120180108 A1).
Regarding claim 3. Nagel and Hedley teaches all of the limitations of claim 1 (as above). Nagel in view of Hedley does not specifically teach, however, Siklos teaches further comprising detecting a presence of authentication credentials of the entity to identify the one or more performance indicators [Siklos, para. 0100, Siklos teaches “For example, if a viewer belongs to a marketing team, comments 174 may be configured to have an authentication level such that the comment 174 is only authenticated (i.e., allowed to be accessed) when viewed by members who have the same authentication level (i.e., are a part of the marketing team). If a viewer does not have the same (or a higher) authentication level, the comment 174 is not authenticated, and the comment 174 is prevented from being accessed” wherein identifying a presence of authentication associated with an entity’s KPI]  
Nagel teaches providing analyses of data collected from sub-units within a multi-unit organization and Siklos teaches Systems and methods for providing a discussion thread to key performance indicator information displayed on a dashboard. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Nagel in view of Hedley to incorporate the teaching of Siklos by detecting KPI authentication for an entity of an organization.  The motivation to combine Nagel in view of Hedley with Siklos has the 
Regarding claim 10, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 10 is directed to a computing device which is anticipated by Nagel para. 0086.
Regarding claim 17, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 17 is directed to a non-transitory computer readable medium which is anticipated by Nagel para. 0021.

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Shah et al. (US 20170212668 A1) relates generally to the field of building management systems. A building management system (BMS) is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof.
Applicant's amendments and arguments dated 11/30/2021 necessitated the reformulation of the 35 USC § 101 rejection presented in this Office action and the rejection of the pending claims under 35 USC § 103.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/AAE/
Examiner, Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623